PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zaus et al.
Application No. 14/582,996
Filed: 24 Dec 2014
For METHOD FOR THE TRANSFER OF RADIO CAPABILITY INFORMATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on November 19, 2021 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) was filed on August 19, 2021 along with the required reference, the petition fee, and the required statement of unintentional delay.  The original petition was dismissed via the mailing of a 

On renewed petition, item (3) of 37 C.F.R. § 1.78(c) remains unsatisfied.

The Director may require additional information where there is a question whether the delay was unintentional.  The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

The decision mailed on September 20, 2021 set forth on the third page:

The USPTO mailed an updated filing receipt on June 16, 2021 which sets forth, in pertinent part:

	
    PNG
    media_image2.png
    63
    498
    media_image2.png
    Greyscale


The USPTO mailed a corrected filing receipt on July 20, 2021 which sets forth, in pertinent part:


    PNG
    media_image3.png
    57
    519
    media_image3.png
    Greyscale


As such, it is not clear why the party having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded, and it is equally unclear why no action was taken to secure the desired benefit claim until the filing of this petition more than six years after the mailing of the January 13, 2015 filing receipt (emphasis included).  This 

As a preliminary matter, Petitioner has pointed out that USPTO records show two assignments that have been recorded in this application: a first assignment from the five joint inventors to INTEL IP CORPORATION, and a second assignment that bears an execution date of May 12, 2021 from INTEL IP CORPORATION to INTEL CORPORATION.  Petitioner has asserted that INTEL IP CORPORATION is the party whose delay is relevant, and that she has spoken with “all attorneys who represented Intel IP Corporation during the period from July 13, 2015 to July 13, 2017 and up to May 12, 2021, and can verify that Intel IP Corporation’s delay in claiming priority was unintentional.”1  

However, it is not clear why INTEL CORPORATION is not the party whose delay is relevant from the period of May 12, 2021 until the filing of the original petition on August 19, 2021.  It follows that an explanation of the delay in filing the original petition from May 12, 2021 until August 19, 2021 has not been explained, and it is noted that it is the entire period of delay that must be accounted for.  It is further noted Petitioner has established that she has spoken with the attorneys employed by INTEL IP CORPORATION, but it is not clear if she has also spoken with those employed by INTEL CORPORATION.

Turning to Petitioner’s explanation of the delay from July 14, 2015 (the day after the 16-month anniversary of the filing of 61/952,750 on March 13, 2014) until May 12, 2021, Petitioner has explained that the ADS included on initial deposit contained a benefit claim to application number 61/952,750 which listed the filing date of the provisional application as March 14, 2014, instead of March 13, 2014.  However, each of the filing receipts issued in this application list not the incorrect filing date for application number 61/952,750 as listed on the ADS, but rather the correct filing date.  Therefore, “Intel IP Corporation could not have reasonably been motivated to take any action to correct the priority date,”2 and “every communication form the USPTO regarding a domestic benefit claim would suggest to a reasonable Applicant that no such action would be required.”3
4 that the Pre-Grant Publication contains both provisional application number 61/952,750 and the correct filing date in the “related U.S. application data” section.  However, both of the filing receipts issued in this application contain the notation “[d]ata provided by applicant is not consistent with PTO records.  Therefore, it is not clear how an applicant could read these filing receipts, learn that the data it provided to the USPTO is not consisted with USPTO records, and conclude that no action was required.  This must be addressed on renewed petition.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(c).” 

Another petition fee and another corrected/updated ADS are not required.  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,5 hand-delivery,6 or facsimile.7  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.8

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 Renewed petition received on November 19, 2021, pages 3-4.
        2 Id. at 8.  See also page 9.
        3 Id. at 9.
        4 Id. at 8-9.
        5 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        6 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        7 (571) 273-8300: please note this is a central facsimile number.  
        8 https://www.uspto.gov/patents/apply